                          United States District Court
                        Western District of North Carolina
                               Statesville Division

     Mario Alberto Mondragon,         )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:19-cv-00005-KDB
                                      )             5:14-cr-00058-KDB-DSC
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 31, 2020 Order.

                                               August 31, 2020




         Case 5:19-cv-00005-KDB Document 7 Filed 08/31/20 Page 1 of 1
